Case 4:06-cr-00023-SEB-VTW Document 143 Filed 09/18/20 Page 1 of 2 PageID #: 398




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )     No. 4:06-cr-00023-SEB-VTW
                                                      )
 JEFFERY DEAN,                                        ) -14
                                                      )
                               Defendant.             )


                 ORDER ADOPTING REPORT AND RECOMMENDATION

        Having reviewed Magistrate Judge Van Willis’ Report and Recommendation that Jeffery

 Dean’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and Rule 32.1(a)(1)

 Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, the Court now approves and

 adopts the Report and Recommendation as the entry of the Court, and orders Mr. Dean returned

 to supervised release for one (1) year. The previously imposed conditions of supervised remain

 in place, with the addition of the following conditions:

        a. Defendant is placed on GPS monitoring for three (3) months beginning on today's date.

        b. Defendant shall see a mental health clinician and follow any recommendations for

        treatment.

        c. Defendant shall have no contact with the victim identified in Violation No. 1, except

        through court proceedings.

        In addition to the mandatory conditions of supervision, the conditions outlined in the

 Magistrate Judge's Report and Recommendation shall be re-imposed to assist the probation

 officer in supervising Mr. Dean and to ensure the safety of the community.
Case 4:06-cr-00023-SEB-VTW Document 143 Filed 09/18/20 Page 2 of 2 PageID #: 399




        SO ORDERED.


                     9/18/2020
        Date: ______________________              _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system

 United States Probation Office

 United States Marshal Service
